DETAILED ACTION
Summary
Claims 1-17 are pending in the application. Claims 1-17 are rejected under 35 USC 112(b). Claims 1-17 are rejected 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Provided are” is a phrase which can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an occipital portion support unit”, “a crown support unit” and “two temporal portion support units” in claim 1, “a slide locking device” in claim 5, “a connecting device” in claim 12, “a link restraining device” in claim 15, and “an occipital portion regulating unit” in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“An occipital support unit” will be interpreted consistent with (Fig. 3A, 110) [0050] of the specification. “A crown support unit” will be interpreted consistent with (Fig. 3A, 112) [0052]. The temporal portion support units will be interpreted consistent with (Fig. 3B, 123) [0054]. The slide locking device will be interpreted consistent with (Fig. 3B. 114) [0055] of the specification. A connecting device will be interpreted as a plurality of link structures, consistent with [0062] of the specification. A link restraining device will be interpreted consistent with (Fig. 2, 47) [0062] of the specification. A occipital portion regulating unit will be interpreted as an adjustable dial, consistent with Fig. 3A, 113 and [0050] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low intensity” in claim 1 is a relative term which renders the claim indefinite. The term “low intensity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is considered a “low” intensity ultrasound. Clarification is required. For the purposes of examination, “low intensity” will be considered an intensity below 5 W/cm2.
Claim 6 recites the limitation "the object" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it will be interpreted as “an object”.
Claim 7 recites “at least one infrared reflector configured to sense a position of the headgear”. However, “reflectors” do not sense anything, they merely reflect light. It is unclear how an reflector could be “configured to sense a position”. Clarification is required. For the purposes of examination, the claim will be interpreted as the marker is capable of being used with an infrared camera, and the camera can sense a position of the headgear.
Claim 8 recites the limitation "the object" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it will be interpreted as “an object”.
Claim 9 recites “a second lower face support unit” in line 2. However, it is the only lower face support unit in the claims. It is not clear if “second” indicates that there is another lower face support unit, or if the second lower face support unit is the only lower face support unit. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 9 recites the limitation "the object" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it will be interpreted as “an object”.
Claim 10 recites the limitation "the object" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it will be interpreted as “an object”.
Claim 11 recite “a second marker” in line 2. However, it is the only marker in the claims. It is not clear if “second” indicates that there is another marker, or if the second marker is the only marker. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 11 recites “one or more infrared reflectors configured to sense a focal direction of the ultrasound generating device”. However, “reflectors” do not sense anything, they merely reflect light. It is unclear how an reflector could be “configured to sense a focal direction”. Clarification is required. For the purposes of examination, the claim will be interpreted as the marker is capable of being used with an infrared camera, and the camera can sense a focal direction of the transducer.
Claim 16 recites the limitation "the occipital region" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as “an occipital region”.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (U.S PGPub 2017/0296295 A1) in view of Alleman et al. (U.S PGPub 2012/0083717 A1).
Regarding Claim 1, Wagner teaches a medical headgear (Abstract) comprising: 
an ultrasound transducer (Fig. 1, 114) [0031]; and 
a headgear (Fig. 1, 100) by which the ultrasound transducer (Fig. 1, 114) is supported [0031], 
wherein the headgear comprises a rear portion case (Fig. 3) comprising an occipital portion support unit configured to support an occipital (Fig. 3, portion between 119, and 110 surrounding 107) [0041]+[0049] and 
a crown support unit configured to support a crown (Fig. 1, portion around 109) [0049]; and 
a front portion case (Fig. 1) connected to the rear portion case (Fig. 3) to be slidably movable in one direction [0049] (the system adjusts (slides) through 109) and 
comprising two temporal portion support units configured to support both temporal portions (Fig. 4, portion above ear and Fig. 3, portion above ear around 108) [0043].
Wagner is silent regarding the ultrasound transducer being configured to generate a low intensity ultrasound.
Alleman teaches an apparatus for applying transcranial acoustic energy (Abstract). This system applies low-intensity ultrasound to the brain [0091]+[0133].
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the system of Wagner to have ultrasound transducer generate ultrasound, as taught by Alleman, because this decreases the power draw while increasing the effectiveness of the applied ultrasound, as recognized by Alleman [0098].
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Wagner further teaches wherein the front portion case comprises a front portion band extending in one direction and having the two temporal portion support units disposed at both ends, respectively (Fig. 4, portion that 101 is pointing too extends from ear to ear) [0028]; and 
a slide band extending in one direction between the crown support unit and the front portion band (Fig. 3, band between 108 and top of head) (Fig. 10, 122) [0049].
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Wagner further teaches wherein one end of the slide band is fixed to the front portion band (Fig. 3, band between 108 and crown is fixed to front portion band at 108) [0049] and another end is slidably supported on an occipital portion case (Fig. 1, The band 122 is slidably supported in 109, which is considered a part of an occipital portion case) [0049].
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Wagner further teaches wherein in a first operation mode in which an operation is performed on a frontal lobe [0052] (imaging at vertex), the slide band slides in a first direction toward the crown support unit (slide band 122 into 109 and lock it) [0052], and in a second operation mode in which an operation is performed on a temporal lobe [0052], the slide band slides so as to be spaced apart from the crown support unit in a second direction opposite to the first direction (Band can slide down from vertex and would be above the temporal lobe) [0052].
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Wagner further teaches comprising a slide locking device (Fig. 1, 109) configured to fix a position of the slide band according to the first and second operation modes [0049].
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. Wagner further teaches the ultrasound transducer comprises an ultrasound generating device [0031]+[0040] (probe produces ultrasound so it must comprise an ultrasound generating device) wherein an applicator (Fig. 1, 103) configured to fix the ultrasound generating device to a scalp of the object [0029]+[0058].
Wagner is silent regarding an ultrasound generating device configured to generate the low intensity ultrasound.
Alleman teaches an apparatus for applying transcranial acoustic energy (Abstract). This system applies low-intensity ultrasound to the brain [0091]+[0133].
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the system of Wagner to have ultrasound transducer generate ultrasound, as taught by Alleman, because this decreases the power draw while increasing the effectiveness of the applied ultrasound, as recognized by Alleman [0098].
Regarding Claim 17, Wagner teaches a transcranial ultrasound transmission device [0040] comprising: the medical headgear of claim 1 (See combination of Wagner and Alleman as disclosed in claim 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Alleman as applied to claim 2 above, and further in view of Unger et al. (U.S PGPub 2007/0167765 A1).
Regarding Claim 6, the combination of reference teaches the invention substantially as claimed. The combination fail to explicitly teach wherein the front portion band is provided with an elastic member deformable along a head circumference of the object.
Unger teaches a method imaging with an ultrasonic transducer (Abstract). This system mounts the transducer to the head using a front band portion with an elastic member (Fig. 11A, 1110+1115) deformable along a head circumference of an object [0148].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the mater of the front band portion of the combination with an elastic member which is deformable, as taught by Unger, as the substitution for one known band material for an ultrasonic head mount with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the front band being made out of an elastic material are reasonably predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Alleman as applied to claims 1, respectively, above, and further in view of Hynynen (U.S PGPub 2018/0177491 A1) and Park (U.S PGPub 2017/0065835 A1).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. The combination of references fails to explicitly teach comprising a first marker supported by the occipital portion case and configured to sense a position of the headgear.
Hynynen teaches a headgear for ultrasonic irradiation of the head (Abstract). This headgear contains a first marker (Fig. 3, 160) supported by the occipital portion case (Fig. 1, 100) and containing at least one infrared reflector configured to sense a position of the headgear [0087].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have a first marker supported by the occipital portion case to sense a position of the headgear, as taught by Hynynen, as this allows the system to correct registration between the patient and the transducer, as recognized by Hynynen [0090], thereby increasing the accuracy of the transducer tracking.
The combination is silent regarding the marker comprising at least one infrared reflector.
Park teaches a transcranial ultrasound system (Abstract). This system uses infrared reflectors as markers for the tracking system [0107].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the markers of Hynynen with infrared reflecting markers, as taught by Park, as the substitution for one known marker type with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using infrared markers are reasonably predictable.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Alleman as applied to claim 1 above, and further in view of Imajo et al. (U.S PGPub 2018/0132746 A1).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach a first lower face support unit extending in one direction and having both ends supported on both ends of the rear portion case respectively to support a lower face of the object.
Imajo teaches headwear for analyzing the brain (Abstract). This headwear contains a lower face support unit extending in one direction (Fig. 1, 61) and has both ends support on both ends of the rear portion case respectively (Fig. 1, 216 and 316) to support a lower face of the object [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a lower face support member, as taught by Imajo, as that increased the stability of the headwear by more firmly attaching it to the patient, as recognized by Imajo [0066].
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. further comprising a second lower face support unit extending in one direction and having both ends supported on both ends of the front portion band respectively to support a lower face of the object.
Imajo teaches headwear for analyzing the brain (Abstract). This headwear contains a lower face support unit extending in one direction (Fig. 1, 61) and has both ends support on both ends of the front portion band respectively (Fig. 1, front band 51 and 52 are connected to the chin strap at 216 and 316) to support a lower face of the object [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a lower face support member, as taught by Imajo, as that increased the stability of the headwear by more firmly attaching it to the patient, as recognized by Imajo [0066].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Alleman as applied to claim 10 above, and further in view of Lee et al. (U.S PGPub 2017/0333724 A1) and Park.
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach a second marker supported by the ultrasound transducer and configured to sense a focal direction of the ultrasound generating device.
Lee teaches an ultrasound irradiation system for a patient’s head (Abstract). This system contains a second marker (Fig. 8, 510)  supported by an ultrasound transducer [0091], and comprising infrared reflectors and configured to senses a focal direction of the ultrasound generating device [0089]+[0092].
The combination is silent regarding the marker comprising at least one infrared reflector.
Park teaches a transcranial ultrasound system (Abstract). This system uses infrared reflectors as markers for the tracking system [0107].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the markers of Hynynen with infrared reflecting markers, as taught by Park, as the substitution for one known marker type with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using infrared markers are reasonably predictable.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Alleman as applied to claim 1 above, and further in view of Martin (DE 202015002204 U1).
Regarding Claims 12-13, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach a connecting device disposed between the headgear and the ultrasound transducer to connect the headgear to the ultrasound transducer, wherein the connecting device comprises a plurality of link structures.
Martin teaches a head mount for ultrasound probes [0001]. This system couples a probe to the head using a connecting device which is an articulated arm, which is made of 3 linking structure (Fig. 2B, 3) [0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the connecting device contain a plurality of link structures, as taught by Martin, as the this provides for a more stable coupling structure that simplifies using the ultrasound on harder to reach areas, as recognized by Martin [0009].
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. The combination of Wagner and Alleman fails to explicitly teach wherein the connecting device comprises a first connecting bar and a second connecting bar disposed between the headgear and the ultrasound transducer, a first joint configured to connect the headgear to the first connecting bar, a second joint configured to connect the first connecting bar to the second connecting bar, and a third joint configured to connect the second joint to the ultrasound transducer.
Martin teaches wherein the connecting device comprises a first connecting bar and a second connecting bar disposed between the headgear and the ultrasound transducer, a first joint configured to connect the headgear to the first connecting bar, a second joint configured to connect the first connecting bar to the second connecting bar, and a third joint configured to connect the second joint to the ultrasound transducer (See annotated figure below).



    PNG
    media_image1.png
    494
    810
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the connecting device contain a plurality of link structures, as taught by Martin, as the this provides for a more stable coupling structure that simplifies using the ultrasound on harder to reach areas, as recognized by Martin [0009].
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. The combination of Wagner and Alleman fails to explicitly teach further comprising a link restraining device disposed in the second joint to restrain the first joint to the third joint.
Martin further teaches a link restraining device disposed in the second joint to restrain the first joint to the third joint (Fig. 2B, 3) [0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the connecting device contain a plurality of link structures, as taught by Martin, as the this provides for a more stable coupling structure that simplifies using the ultrasound on harder to reach areas, as recognized by Martin [0009].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Alleman as applied to claim 1 above, and further in view of Johnson et al. (U.S Patent 5,954,642).
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. Wagner further teaches wherein the occipital portion support unit extends in a circumferential direction of the occipital region (Fig. 3, band around 110 clearly extends in a circumferential direction).
While Wagner teaches adjusting the size of the occipital portion support unit using 110, Wagner is silent regarding an occipital portion regulating unit extending or contracting the occipital portion support unit.
Johnson teaches an electrical headset (Abstract). This system contains an dial (Fig. 3, 83) in the occipital region in order to extend or contract the band around the head (Col 6, lines 54-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the locking system of Wagner to include an occipital portion regulating unit, as taught by Johnson, as the substitution for one known units for expanding or contraction the portion with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using an occipital portion regulating unit are reasonably predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seip et al. (WO2015/075603A1), which teaches a head frame for therapy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793